AO 245B (Rev. 05115/2018) Judgment in a Criminal Petty Case (Modified)                                            E   DPagelofl



                                    UNITED STATES DISTRICT CO
                                               SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                      CLERK US DIS r· T COURT
                                                                                                   SOUTHERN DISTRIC OF CALIFORNIA ,
                     United States of America                               JUDGMENT N' A CRIMIN                            EPJT_::j
                                v.

                                                                            Case Number: 3: l 8CR4969-MDD
                   JESUS ALVAREZ-VAZQUEZ
                                                                            Holly Sullivan
                                                                            Defendant's Attorney


REGISTRATION NO. 80408298

THE DEFENDANT:
 ~ pleaded guilty to count(s) 1 of SUPERSEDING MISDEMEANOR INFORMATION
 D was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                        Count Number(s)
 8:1325                           Improper Entry by an Alien (Misdemeanor)                                  1


 D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~-




 Kl Count(s) Underlying Felony Information                                   dismissed on the motion of the United States.


                                           IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                        TIME SERVED



 ~    Assessment: $10 REMITTED
  ~   Fine:NONE
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
  United States Attorney of any material change in the defendant's economic circumstances.
                                                               December 13 2018
                                                                          Date of Imposition of Sentence


                                                                          Ut~~-~L
                                                                          HONORABLE MITCHELL D. DEMBIN
                                                                          UNITED STATES MAGISTRATE JUDGE
